RENDERED: JULY 30, 2021; 10:00 A.M.
                   NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2020-CA-0745-DG

GLORIA J. WRIGHT, EXECUTRIX
OF THE ESTATE OF ARNOLD W.
WRIGHT, JR.                                         APPELLANT


               ON DISCRETIONARY REVIEW FROM
v.                FRANKLIN CIRCUIT COURT
               HONORABLE THOMAS D. WINGATE
                    ACTION NO. 18-XX-00004


ESTATE OF LILLIAN T. WRIGHT;
CARITA M. ALDRIDGE, AS
EXECUTRIX OF THE ESTATE OF
LILLIAN T. WRIGHT AND
INDIVIDUALLY; BENJAMIN S.
ANDERSON, III; AND KEVIN M.
ANDERSON                                            APPELLEES


                         OPINION
                        REVERSING
                      AND REMANDING

                         ** ** ** ** **

BEFORE: COMBS, KRAMER, AND L. THOMPSON, JUDGES.
COMBS, JUDGE: This matter is before the court on discretionary review from an

order of the Franklin Circuit Court, which affirmed the district court’s construction

of a provision included in the will of Lillian T. Wright. The district court accepted

a construction of the will advanced by Carita Aldridge, Benjamin Anderson, and

Kevin M. Anderson -- grandchildren of Lillian Wright by her deceased daughter.

Gloria Wright, executrix of the Estate of Arnold W. Wright, Jr. (Lillian Wright’s

late son), argues that the circuit court erred in its construction of the will when it

failed to conclude that these grandchildren could take – collectively -- a single

share of the estate by representation of their late mother. We agree. Consequently,

we reverse the order of the circuit court.

             Lillian Wright died on October 31, 2011. She was survived by her

son, Arnold Wright, and several grandchildren. Arnold Wright died thereafter. A

petition to probate Lillian’s will was filed on April 23, 2015.

             By her will, Lillian Wright devised and bequeathed all of her property

“to my beloved son, ARNOLD WOOD WRIGHT, JR., and my beloved

grandchildren, BENJAMIN ANDERSON, III, KEVN ANDERSON and CARITA

ALDRIDGE to be theirs share and share alike, per stirpes.” Benjamin Anderson,

Kevin Anderson, and Carita Aldridge survived their mother, the daughter of Lillian

Wright, who predeceased Lillian Wright.




                                             -2-
             The controversy is whether, under the quoted provision, the named

beneficiaries take per capita and as one class, dividing the estate into four equal

parts, as the district court determined. However, the Estate of Arnold Wright

argues through its Executrix, Gloria J. Wright, that the Estate of Lillian Wright

should be divided into two parts to be distributed per stirpes and collectively: the

Estate of Arnold Wright taking one share and the grandchildren taking a single

share (that of their late mother) to divide among themselves. We agree with the

construction of Lillian’s will as proposed by the Estate of Arnold Wright.

             Courts apply the “polar star rule” when construing a decedent’s will.

Clarke v. Kirk, 795 S.W.2d 936, 938 (Ky. 1990). Pursuant to this rule, where the

intention of a testator can be gathered from the language of a will, that intention

governs absolutely. Id. If the language used is a reasonably clear expression of

intent, then the inquiry need go no further. Gatewood v. Pickett, 314 Ky. 125, 234

S.W.2d 489 (1950). We believe that the language used in Lillian Wright’s will is a

reasonably clear expression of her intention.

             The grandchildren argue that the decedent plainly meant to divide her

estate into four equal shares because the phrase “share and share alike” can be

interpreted only to mean that each of the four named beneficiaries was entitled to

an equal share. They contend that the use of “per stirpes” following the comma




                                         -3-
means only that the share of any deceased beneficiary would pass to that

decedent’s issue. We disagree.

             Generally, where a will directs that an estate (or a part thereof) is to be

“equally divided,” or to be divided “share and share alike,” a per capita

distribution is made of the property. Rogers v. Burress, 199 Ky. 766, 251 S.W.

980 (1923). However, the rule does not apply where a contrary intention is

discoverable from the language used in the will. Id. Here, the testator’s use of the

phrase “per stirpes” is critical. “Per stirpes” means “equally among the branches

of a family.” THE NEW SHORTER OXFORD ENGLISH DICTIONARY (Clarendon Press,

1993).

             In this instrument, “per stirpes” is used to describe a mode of dividing

property between the branches of Wright’s family. “Per stirpes” limits the equal

distribution of the estate to two classes. Although Lillian Wright referred to the

four beneficiaries individually by name, ultimately the language used demonstrated

Wright’s intention to give according to class -- her son in one class, three of her

grandchildren (the children of her late daughter) in another class. By “share and

share alike, per stirpes” Wright intended that the two classes divide the estate

equally between the two classes: the grandchildren to take in a representative

capacity as heirs of their mother and their collective share limited to what their

mother would have received had she been living.


                                          -4-
             Read as a whole, the provision does not indicate that Wright intended

to have each of the named grandchildren take in the same proportion as her son.

Instead, we are persuaded by her inclusion of “per stirpes” that she intended to

draw a line and distinguish between the generations -- the grandchildren taking

only by representation of their late mother. This construction alone gives full

expression to the entirety of the testamentary clause.

             The Estate of Arnold W. Wright, Jr., is entitled to one-half of the

residuary estate. The named grandchildren, collectively, are entitled to the

remaining one-half to be divided equally among them (i.e., one-sixth each of the

residuary estate).

             The order of the Franklin Circuit Court is REVERSED and

REMANDED for entry of an order consistent with this Opinion.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Preston Scott Cecil                       Michael L. Hawkins
 Natalie R. Lile                           Frankfort, Kentucky
 Frankfort, Kentucky




                                         -5-